Citation Nr: 0832844	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  01-08 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for lower back 
disability.

2.  Entitlement to service connection for cervical 
degenerative joint disease.

3.  Entitlement to service connection for a disorder 
characterized by left foot swelling.

4.  Entitlement to service connection for post traumatic 
stress disorder (PTSD), also claimed as anxiety disorder and 
stress syndrome.  

5.  Entitlement to service connection for irritable bowel 
syndrome and diverticulitis.


REPRESENTATION

Appellant represented by:	Michael Viterna, Attorney 


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to November 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a decision of November 2000 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire.

The United States Court of Veterans Appeals (Court) remanded 
this case in December 2005.  This case was also remanded by 
the Board in October 2006 for further development.  


FINDINGS OF FACT

1.  Low back disability was not manifest in service. 

2.  Low back disability is not attributable to service and 
arthritis was not manifest within one year of separation from 
service.

3.  Cervical spine degenerative joint disease was not 
manifest in service.  

4.  Cervical spine degenerative joint disease is not 
attributable to service and arthritis was not manifest within 
one year of separation from service.

5.  A disorder characterized by left foot swelling was not 
manifest in service and is unrelated to any incident of 
service.

6.  The veteran did not engage in combat.

7.  A stressor supporting the diagnosis of PTSD has not been 
corroborated.  

8.  PTSD, also claimed as anxiety disorder and stress 
syndrome, is not attributable to service.  

9.  Irritable bowel syndrome and diverticulitis were not 
manifest in service and are unrelated to any incident of 
service.  


CONCLUSIONS OF LAW

1.  Low back disability including arthritis was not incurred 
in or aggravated by service and arthritis may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2.  Cervical spine degenerative joint disease was not 
incurred in or aggravated by service and arthritis may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

3.  A disorder characterized by left foot swelling was not 
incurred in or aggravated in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).

4.  PTSD also claimed as anxiety disorder and stress syndrome 
was not incurred in or aggravated by service and a chronic 
disease to include an organic disease of the nervous system 
and psychoses did not manifest within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

5.  Irritable bowel syndrome and diverticulitis were not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in January 2007.  The record also reflects that in 
September 2008 the veteran was given notice regarding his 
claim for PTSD based on sexual assault.  Although the veteran 
received inadequate preadjudicatory notice, and that error is 
presumed prejudicial, the record reflects that he was 
provided with a meaningful opportunity such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
Available service records and pertinent post service medical 
records have been obtained.  The veteran has not identified 
any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

The Board acknowledges that the veteran has not been afforded 
a VA examination for his claimed disabilities.  However, the 
Board finds that a VA examination is not necessary in order 
to decide these claims.  There are two pivotal cases which 
address the need for a VA examination, Duenas v. Principi, 18 
Vet. App. 512 (2004) and McClendon v. Nicholson, 20 Vet App. 
79 (2006).  In McClendon, the Court held that in disability 
compensation claims, the Secretary must provide a VA medical 
examination when there is: (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas v. Principi, 18 Vet. App. 512 (2004), the Court held 
that a VA examination is necessary when the record: (1) 
contains competent evidence that the veteran has persistent 
or recurrent symptoms of the claimed disability and (2) 
indicate that those symptoms may be associated with his 
active military service.  

The veteran's service medical records are devoid of any 
complaints or treatment for the claimed disabilities.  The 
Board finds that there is no credible evidence showing that 
the claimed disabilities were incurred in service.  Because 
some evidence of an in-service event, injury, or disease is 
required in order to substantiate a claim for service 
connection and because a post-service medical examination 
could not provide evidence of such past events, a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease.  See 38 C.F.R. § 3.159(c)(4)(i).  For the reasons 
stated, a VA examination is not warranted.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.  

				Factual Findings

The veteran had active service from February 1969 to November 
1970.
Service medical records fail to show any complaints, 
treatment or diagnoses for low back disease or injury, 
cervical spine disease or injury, left foot disease or 
injury, and/or digestive tract disease or injury.  Service 
medical records also fail to show any treatment for 
psychiatric disorders.  At his enlistment examination in 
January 1968, spermatocele left- asymptomatic was noted.  At 
his September 1970 separation examination and September 1971 
annual examination, the veteran denied having or having had 
back trouble of any kind, swollen or painful joints, foot 
trouble, arthritis, and bone or joint deformity and neuritis.  
He also denied indigestion, stomach and intestinal trouble, 
and piles or rectal disease.  The veteran's spine and 
musculoskeletal system, neurological system, lower 
extremities and feet, abdomen, viscera, anus, and rectum were 
reported normal during each of these examinations.  

In January 1982, the veteran advised W.F.S. that a few days 
beforehand he awoke with a stiff lower back with some 
radiation.There had been no clear cut injury, but he had done 
a lot of exercise a day or two earlier.  W.F.S. diagnosed a 
low back sprain.  The veteran was seen in October 1986 for 
back pain, J.H.L. noted that the veteran described a prior 
onset of back pain in 1979.  

In December 1982, W.F.S. noted that the veteran complained of 
hyperactive bowel sounds and lower abdominal cramps.  
Hemorrhoids were diagnosed in 1984.  A 1985 private medical 
record from W.F.S. noted that sigmoidoscopy to 7 inches was 
negative except for spasm.  In 1985 W.F. S. noted that the 
veteran had what appeared to be irritable colon.  W.F.S. 
reported that the veteran lectured at a college and gave 
accounting courses, and apparently he had been under a great 
deal of stress.  In March 1986, the veteran stated that he 
thought his symptoms of his colon disease were definitely 
related to his job and he was going to resign because of it.  

The veteran was seen by W.F. S. for back muscle spasm and 
anxiety problems after a motor vehicle accident in 1989.  It 
was noted in October 1989 that the veteran was quite anxious 
and tense about a pending court case.  

An April 1992 private medical report noted a lumbar region 
muscle injury in May 1987.  In another April 1992 private 
medical record, it was reported the veteran had a neck injury 
in December 1990.  J.C.B. noted that the veteran had a 
diagnosis of C5-6 disc disease and had noticed a two month 
exacerbation.  The disc problem was diagnosed several years 
ago.  The assessment was degenerative disc disease and it was 
reported that a MRI in December 1990 showed no actual 
herniation.  

According to an April 1992 medical record from R.C.B., neck 
symptoms began about a year before April 1992.  His medical 
note mentioned degenerative disc.  In April 1992, J.C.B. 
noted that the veteran had a L4-5 disc problem which had been 
diagnosed several years beforehand.  In July 1992, J.C.B. 
stated that the veteran had low back strain or radiculopathy 
and documented degenerative disc disease.  He had been 
carrying heavy boxes for several blocks the week beforehand 
and developed rather sudden right lower back pain and 
stiffness.  

The veteran was seen for anal fissure in October 1992.  An 
impression was given of possible abdominal discomfort 
secondary to irritable bowel syndrome in December 1992.  An 
April 1993 colonoscopy report from P.S. notes that the 
veteran had a few right sided diverticula.  

Degenerative disc disease and a transitional vertebra were 
shown on a private X-ray in March 1994.  Also in March 1994, 
the veteran reported that he slipped on ice and fell.  He 
reported that when he started to get up he fell again and 
injured his back and lower leg.  The veteran was diagnosed 
with sprain, abrasions left wrist, musculoskeletal strain, 
cervical, thoracic and lumbosacral.  An October 1994 
colonoscopy report from G.M.M. noted that a polypectomy of 
the ascending colon was accomplished and that there were 
occasional small diverticula.  A March 1995 note from R.C.B. 
indicated that X-rays in 1991 had revealed degenerative joint 
disease of the cervical spine. 

An April 1996 private medical record states that the veteran 
had acute situational stress.  The veteran had been served a 
lawsuit and reported that he had great difficulty with 
concentration and sleep.  

In January 2000, J.C.B. stated that he had been treating the 
veteran for degenerative disc disease of C5-6 since 1992.  
J.C.B. noted that the veteran's injury creates limits on his 
physical activity.  J.C.B. noted that the veteran sought and 
received medical attention for his problem in service.  
J.C.B. opined that he believed it was more likely than not to 
have originated in service.  

A February 2000 VA medical record notes that the veteran was 
new to the clinic and that he complained of swelling of the 
dorsum of his feet at the end of the day which did not invade 
the ankle.  He also reported fecal incontinence and wearing a 
protective undergarment for the past 6 years. 

An April 2000 VA medical record noted that the veteran 
reported having recurrent dreams related to his service in 
Vietnam.  He stated that he could not talk about it because 
he was sworn to secrecy.  He reported that he had been 
anxious and down ever since Vietnam.  He reported that he was 
unable to work and that he worries constantly and was anxious 
starting in the military.  The diagnoses were alcohol abuse 
by history; rule out substance induced anxiety disorder; rule 
out dementia; rule out bipolar; rule out post-traumatic 
stress disorder; rule out dependent personality disorder; and 
rule-out obsessive compulsive disorder.  In September 2000, 
the veteran described alleged in-service stressors, to 
include sniper fire, a bush fight, a rocket attack, a 
firefight, hand to hand combat, a napalm sweep, and flame 
throwers.  He stated that the dates were between September 
1969 and October 1970 and that they took place in Laos, North 
Vietnam, and Cambodia.  He named eight individuals who had 
been killed in action. 

An October 2001 private medical record from S.H.A. notes 
complaints of left leg and foot pain and swelling.  A 
diagnosis was given of edema of the left leg, possibly early 
cellulitis.  

In his January 2002 PTSD questionnaire, the veteran reported 
hearing shelling, experiencing bush fights and sniper fire.  
He reported being in Vietnam and listed specific dates.  

In May 2002, the veteran reported a history of serving in 
Vietnam.  He reported being held at gunpoint from several 
hours to days.  He reported that he had to fight his way out.  
The veteran reported that he was plagued by memories of 
Vietnam and that since returning from Vietnam he has suffered 
from insomnia.  The veteran was diagnosed with PTSD, chronic 
and severe.  It was noted that he also met the criteria for 
specific phobia, generalized anxiety disorder and 
undifferentiated somatoform disorder, and alcohol dependence 
in sustained full remission since 1996.  

A May 2002 affidavit from the veteran's wife states that she 
met him in May 1974 and that since that time, she had 
witnessed the veteran having conversations about his combat 
experiences in Vietnam, and she had observed him having 
visibly emotional reactions to all topics relative to his 
experiences in Vietnam.  She stated that his childhood had 
been happy and that his character had changed because of his 
experiences in Southeast Asia, according to conversations she 
had had with the veteran's mother and his aunt.

A June 2002 VA medical record notes a history of service in 
Vietnam, a firefight, and being surrounded at gunpoint, etc.  
It reports post-traumatic stress disorder symptoms, and 
diagnoses chronic severe post-traumatic stress disorder.

In February 2007, C.A.N. issued a statement maintaining that 
the veteran had been a patient of hers for seven years and 
that he has multiple medical conditions which include 
irritable bowel syndrome, diverticulosis, PTSD, degenerative 
disease of the cervical spine, low back pain and left foot 
swelling.  She noted that the veteran reported to her that 
these conditions started while in service.  She noted that 
the neck and back pain, and left foot swelling are due to an 
injury while in service.  She further noted that the 
irritable bowel syndrome is related to the veteran's PTSD, 
which is a direct result of service.  

In March 2007, J.C.B. issued a statement noting that he 
treated the veteran from the mid-1980's to June 2006.  J.C.B. 
noted that the veteran has irritable bowel syndrome, 
diverticulosis, PTSD, degenerative disease of the cervical 
spine, low back pain and left foot swelling.  He noted that 
the first time he treated the veteran, the veteran reported 
that his spine problems stemmed from a remote service related 
swimming injury during boot camp and that his service medical 
records documented this injury.  He noted that the irritable 
bowel syndrome is related to the veteran's PTSD, which is 
also a result of service.  

Also in March 2007, R.P.K. noted that the veteran's 
psychological status includes a variety of depressive and 
anxiety features.  He noted that the veteran has nightmares 
and intruding recollections of his Vietnam experience which 
have persisted for over 30 years.  R.P.K. noted that the 
veteran's condition has deteriorated since 2002 and that his 
depression is more pronounced as a major depressive disorder.  
He further noted that the veteran's anxiety has escalated 
into full blown panic disorder with agoraphobia, in addition 
to obsessive-compulsive disorder.  

In April 2007, the veteran reported that he fell off the bed 
and landed on the concrete.  In June 2007, the veteran again 
complained of low back pain.  Degenerative change of the 
lower lumber spine was noted.  In July 2007, mild 
degenerative disk disease at C5-6 and normal examination of 
the cervical spine were noted.  In August 2007, the veteran 
reported that he fell off the bed and felt a pull in his 
neck.  


					Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2007).  Service connection for arthritis may be 
granted if manifest to a compensable degree within one year 
following separation from service.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2007).  

In order for a claim for service connection for PTSD to be 
successful there must be: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2007); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the regulatory requirement for "credible supporting 
evidence" means that "the veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).  

With regard to personal assault cases, the United States 
Court of Appeals for Veterans Claims (Court) has stated that 
"VA has provided special evidentiary development procedures, 
including the interpretation of behavioral changes by a 
clinician and interpretation in relation to a medical 
diagnosis."  Patton v. West, 12 Vet. App. 272 (1999) (citing 
VA Adjudication Procedural Manual M21-1), Part III, paragraph 
5.14(c). These special evidentiary procedures for PTSD claims 
based on personal assault are substantive rules that are the 
equivalent of VA regulations. See YR v. West, 11 Vet. App. 
393 (1998); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

38 C.F.R. § 3.304(f)(3) provides: If a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident. Examples of such evidence 
include, but are not limited to: Records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy. Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in the sources. Examples 
of behavior changes that may constitute credible evidence of 
a stressor include, but are not limited to: Request for 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavioral changes.

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When aggravation of a veteran's non- 
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra.  Thus, in this case, in order to warrant 
service connection for irritable bowel syndrome on a 
secondary basis, the evidence must show that it was caused or 
aggravated by a service-connected disease or injury.  

The Board notes that 38 C.F.R. § 3.310 was amended on 
September 7, 2006.  As the amendment is restrictive, it is to 
be applied prospectively; it is not for application in the 
present claim.

The Board also notes that the provisions of 38 U.S.C.A. § 
1154(b) do not apply, as it has not been shown that the 
claimed disabilities were incurred while engaging in combat.  
The veteran asserts that he is a combat veteran and that he 
served in Vietnam.  However, the preponderance of the 
evidence indicates that he is not a combat veteran and that 
he did not serve in Vietnam.  His service documents are more 
probative than his statements in a compensation setting.  His 
service documents show no foreign service and no indicia of 
combat.  Similarly probative are his service medical records 
which do not show his presence anywhere except within the 
Continental United States.  No evidence submitted is 
probative of combat.  Therefore, the Board concludes that the 
provisions of 38 U.S.C.A. § 1154(b) are not for application.

Analysis

Entitlement to service connection for low back disability, 
cervical degenerative joint disease, and left foot swelling.

The veteran is seeking service connection for a low back 
disability, cervical degenerative joint disease and left foot 
swelling.  He asserts these disabilities are consequence of 
service.  After careful review of the record, the Board finds 
against the veteran's claims.  

The evidence indicates that the veteran has a low back, 
cervical degenerative joint disease, and left foot 
disabilities.  However, there is little persuasive evidence 
linking the veteran's current disabilities with service.  
Service medical records do not show complaints, treatment or 
diagnoses for low back disease or injury, degenerative 
disease of the cervical spine, and/or left foot swelling.  
Additionally, at his separation examination in September 1970 
and his annual examination in September 1971, the veteran 
specifically denied back trouble of any kind, bone or joint 
deformity and foot trouble.  Furthermore, the veteran systems 
were reported normal.  

Although J.C.B. and C.A.N. noted that the veteran received 
medical treatment for a back problem while in the service and 
that it was more likely than not to have originated while in 
the service, there is no support for these statements in the 
service medical records (rather, the service records are in 
conflict).  J.C.B. and C.A.N. both noted that the veteran's 
degenerative disease of the cervical spine, low back pain and 
left foot swelling were attributable to service.  However, 
there is no showing that J.C.B. or C.A.N. reviewed the 
veteran's service medical records before issuing their 
opinions.  Rather, it appears that their opinions are based 
on a history reported by the veteran.  A history that is in 
conflict with the service medical records.  The veteran's 
report of an in service injury which caused neck and back 
pain, and foot swelling are not credible.  A medical opinion 
based on the veteran's not credible assertions are 
unpersuasive.  In light of the above, the Board must find the 
opinions of J.C.B. and C.A.N. to be unpersuasive as to the 
relation of the veteran's current disabilities to service.  
Rather, the Board has placed greater probative value on the 
silence of the service medical records, the normal separation 
examination, his denial of pertinent history at separation 
and the initial post service medical records.  

While the evidence of record shows that the veteran has low 
back, cervical degenerative joint disease and left foot 
disabilities, there is no persuasive evidence of record that 
establishes a nexus, or link, between these disabilities and 
the veteran's service.  As noted, the veteran's service 
medical records did not reveal any back, cervical spine, or 
left foot complaints, findings or diagnoses.  Rather, he was 
normal at separation in all respects.  Furthermore, there is 
no evidence of arthritis within one year of separation from 
service.  The Board further notes that when the veteran seen 
in 1982, he reported a recent history of back pain rather 
than a history dating to service.  He also reported to J.C.B. 
in April 1992 that the disc problem had been diagnosed only 
"several" years ago, and he told R.C.B. in April 1992 that 
his neck symptoms began about a year before April 1992.  

To the extent that the veteran asserts that his disabilities 
are attributable to service, there is a remarkable lack of 
corrobative evidence within years of separation from service.  
The Board notes that the veteran separated from service in 
1970.  However, the post service medical records show the 
earliest mention of any of these disabilities in 1982, more 
than 10 years after separation.  Although symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology, in a merits context the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  See Savage v. Gober, 10 Vet. App. 488 (1997).  
Here, we find that an assertion of chronicity and/or 
continuity is less reliable than the silence of the record 
within a decade of separation from service.  In this case, 
such assertions are not credible.  The Board is not holding 
that corroboration is required.  Rather, we find his 
assertions to be less credible than the normal 
contemporaneous records.  

The veteran's assertions of low back, cervical degenerative 
joint disease and left foot disabilities due to service are 
not persuasive.  Accordingly, service connection is denied.  

Entitlement to service connection for PTSD, also claimed as 
anxiety disorder and stress syndrome.  

The veteran has alleged that he is entitled to service 
connection for PTSD, also claimed as anxiety disorder and 
stress syndrome.  For the purpose of this decision, we 
acknowledge that the veteran's post service records show a 
diagnosis of PTSD.  An issue before the Board is whether the 
veteran's claimed in-service stressors actually occurred and 
whether there is a link between the current symptoms and the 
claimed in-service stressors.  After a careful review of the 
record, the Board finds that none of the veteran's claimed 
stressors have been verified.  For that reason, the evidence 
is against an award of service connection for PTSD.  

Although the veteran's reports serving in Vietnam and 
exposure to combat, to include a bush fight, a rocket attack, 
a firefight, hand to hand combat, a napalm sweep, and flame 
throwers, the veteran's claimed stressors remain unverified.  
The veteran has provided a history of having experienced 
stressful events in service, the details of which are not 
confirmed.  The most probative evidence of record as to 
whether the veteran experienced the stressors he claims is 
his service personnel records.  His service documents show no 
foreign service and no indicia of combat.  Similarly 
probative are his service medical records which do not show 
his presence anywhere except within the Continental United 
States.

While the veteran alleges that he experienced stressors by 
serving in Vietnam and engaging in combat, he does so in a 
compensation setting removed from service, whereas his 
service personnel records and service medical records were 
compiled contemporaneous to service pursuant to military 
recordkeeping requirements.  His wife's statements do not 
counterweigh the service records.  She has only known him 
since May 1974.  His service personnel records, service 
medical records, and September 1971 annual service 
examination report refute his assertions.  He was normal 
psychiatrically and was stationed only in the Continental 
United States.  The Board finds that the veteran is not 
credible.  The provisions of 38 C.F.R. § 3.304(f) indicate 
that service connection for PTSD requires credible supporting 
evidence that the claimed in-service stressor occurred.  A 
noncombat veteran's testimony alone does not qualify as 
credible supporting evidence of occurrence of an in-service 
stressor as required by 38 C.F.R. § 3.304(f).  There is no 
credible evidence of an in-service stressor in this case.

The Board further notes that the veteran has also claimed 
that he was "sexually assaulted by a bunch of service men."  
However, this statement seems to be the extent of the 
veteran's claim.  The veteran has offered no evidence in 
support of this claim and therefore this stressor also 
remains unconfirmed.  

The Board concludes that the record does not contain evidence 
that tends to establish the criteria for establishing service 
connection for PTSD.  The Board finds that there is no 
credible supporting evidence of a stressor.  There is no 
independent corroboration of his claimed stressors.  
Furthermore, the veteran's statements of combat are refuted 
by service personnel records.  Accordingly, service 
connection for PTSD is denied.  

The Board recognizes that the veteran has been diagnosed with 
specific phobia, generalized anxiety disorder and 
undifferentiated somatoform.  However,
as for a claim for service connection for a psychiatric 
disorder to include anxiety disorder and stress syndrome, the 
preponderance of the evidence is against this claim.  The 
record shows that the veteran had no psychiatric problems in 
service.  Service medical records do not show complaints, 
treatment or diagnoses for psychiatric problems.  At his 
separation examination in September 1970 and annual service 
examination in September 1971, the veteran denied nervous 
trouble and he was reported psychiatrically normal.  The 
veteran also denied excessive worrying.  

The veteran's recent statements of anxiety starting in the 
military are self-serving and are outweighed by what he 
stated contemporaneous to service and by the clinical 
findings on service discharge examination in September 1970 
and annual service examination in September 1971.  His wife's 
statements about a change in the veteran's character are 
noted.  However, the service medical records are deemed more 
probative evidence that there is no connection between 
service and psychiatric disease because during service and on 
annual examination in September 1971, the veteran provided 
important information, as did trained health care providers.

The Board finds the information from both the veteran and the 
health care providers in September 1970 and September 1971 to 
be reliable.  The veteran was first treated for anxiety in 
May 1989.  No chronicity since service was mentioned.  In 
fact, in 1989 the veteran reported being quite anxious and 
tense about a pending court case.  
If the veteran has a psychosis or organic disease of the 
nervous system, it was not shown in or within one year after 
service.  If the veteran has obsessive compulsive disorder, 
it is not shown in service.  

The veteran's assertions of PTSD, also claimed as anxiety 
disorder and stress syndrome, due to service are not 
persuasive.  Accordingly, service connection is denied. 

Entitlement to service connection for irritable bowel 
syndrome and diverticulitis

The veteran seeks service connection for irritable bowel 
syndrome and diverticulitis.  Having reviewed the record, the 
Board finds that service connection is not warranted.  

Service medical records do not show complaints, treatment or 
diagnoses for irritable bowel syndrome or diverticulosis.  
Additionally, at his separation examination in September 1970 
and his annual examination in September 1971, the veteran 
specifically denied indigestion, stomach and intestinal 
trouble, and piles or rectal disease.  Furthermore, the 
veteran systems were reported normal. 

The Board acknowledges that C.A.N. issued a statement 
maintaining that the veteran had been a patient of hers for 
seven years and that he has multiple medical conditions which 
include irritable bowel syndrome, diverticulosis and PTSD.  
She further noted that the irritable bowel syndrome is 
related to the veteran's PTSD, which is a direct result of 
service.  In March 2007, J.C.B. issued a statement noting 
that he treated the veteran from the mid-1980's to June 2006.  
J.C.B. noted that the veteran has irritable bowel syndrome, 
diverticulosis and PTSD.  He also noted that the irritable 
bowel syndrome is related to the veteran's PTSD, which is 
also a result of service.  

Although J.C.B. and C.A.N. noted that the veteran's irritable 
bowel syndrome is related to the veteran's PTSD, the Board 
notes that the veteran is not service connected for PTSD.  
The Board further notes that there is no support for J.C.B 
and C.A.N's statements.  There is no showing that J.C.B. or 
C.A.N. reviewed the veteran's service medical records before 
making their determinations.  Rather, it appears that their 
opinions are based on a history reported by the veteran.  

The Board notes that while the veteran now attributes his 
irritable bowel syndrome to service, the veteran's recent 
statements are contradictory to statements he provided to 
W.S.F. in March 1986.  At that time, the veteran stated that 
he thought his symptoms of his colon disease were definitely 
related to his job and he was going to resign because of it.  
In light of the above, the Board must find the opinions of 
J.C.B. and C.A.N. to be unpersuasive as to the relation of 
the veteran's current irritable bowel syndrome and 
diverticulitis to service.  Rather, the Board has placed 
greater probative value on the silence of the service medical 
records and post service medical records which show that the 
veteran's condition is unrelated to service.  

To the extent that the veteran asserts that his disabilities 
are attributable to service, there is a remarkable lack of 
corrobative evidence within years of separation from service.  
The Board notes that the veteran separated from service in 
1970.  However, the post service medical records show the 
earliest mention of digestive problems in December 1982, more 
than 10 years after separation.  Although symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology, in a merits context the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  See Savage, 10 Vet. App. 488.  Here, we find 
that an assertion of chronicity and/or continuity is less 
reliable than the silence of the record within a decade of 
separation from service.  In this case, such assertions are 
not credible.  The Board is not holding that corroboration is 
required.  Rather, we find his assertions to be less credible 
than the normal contemporaneous records.  

The veteran's assertions of irritable bowel syndrome and 
diverticulitis due to service are not persuasive.  The 
evidence does not show that the veteran's irritable bowel 
syndrome and diverticulitis are related to service on a 
direct or secondary basis.  The preponderance of the evidence 
is against the claims for service connection.  Accordingly, 
service connection is denied.  


ORDER

Entitlement to service connection for lower back disability 
is denied.

Entitlement to service connection for cervical spine 
degenerative joint disease is denied.

Entitlement to service connection for a disorder 
characterized by left foot swelling is denied.

Entitlement to service connection for PTSD, also claimed as 
anxiety disorder and stress syndrome is denied.

Entitlement to service connection for irritable bowel 
syndrome and diverticulitis is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


